Case 2:18-cv-14371-RLR Document 29 Entered on FLSD Docket 05/16/2019 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                    Civil Action No. 2:18-CV-14371-ROSENBERG/MAYNARD

  ELLEN BERMAN, and DAYANA
  GUACH on behalf of themselves and all others
  similarly situated,

          Plaintiffs,

                  v.

  GENERAL MOTORS LLC, a Delaware
  limited liability company

          Defendant.



                               PRELIMINARY APPROVAL ORDER

          This matter is before the Court on Plaintiff’s Unopposed Motion for Preliminary Approval

  of the Settlement Agreement that Plaintiff Ellen Berman (hereinafter “Plaintiff”) have reached

  with Defendant General Motors, LLC (“GM”) (Dkt. No. 27). In connection with that Motion, the

  Court has considered and reviewed the following materials: (a) Plaintiff’s motion for preliminary

  approval of the settlement (the “Motion”), and the declarations and papers filed in connection

  therewith; and (b) the settlement agreement dated April 25, 2019 and the exhibits attached thereto

  (the “Settlement Agreement”). 1 In addition, the Court has considered the arguments of counsel

  and the pleadings and record in this case. As a part of the Settlement Agreement, the Defendants

  are not objecting to the certification of the Settlement Class for settlement purposes only. Having

  considered all the foregoing materials and information, this Court finds that there is good cause




  1
   Unless otherwise stated, defined terms herein have the meaning given to such terms in the Settlement
  Agreement.
Case 2:18-cv-14371-RLR Document 29 Entered on FLSD Docket 05/16/2019 Page 2 of 7



  for GRANTING the Motion for Preliminary Approval, DE 27.

  THEREFORE, IT IS HEREBY ORDERED AND ADUDGED:

                             Conditional Certification of Settlement Class

         1.      For purposes of this proposed Settlement only, and pending final approval of the

  Settlement Agreement after a Final Approval Hearing, the Court finds that the prerequisites for a

  class action pursuant to Rule 23 of the Federal Rules of Civil Procedure have been met, and

  therefore the Court provisionally certifies a nationwide Settlement Class consisting of:

         All persons within the United States who purchased or leased, at any time before
         the Preliminary Approval Date, a new retail or used model year 2010, 2011, 2012
         or 2013 Chevrolet Equinox or GMC Terrain vehicle equipped with 2.4 liter Ecotec
         engines, manufactured prior to the Production Change, and who have not
         experienced engine failure or executed a prior release of the claims set forth in the
         Action or Related Actions in favor of GM.

         Excluded from the Class Vehicles for avoidance of doubt are all model year 2013
         Equinox and Terrain vehicles that GM manufactured after the Production Change.

         2.      The Settlement Class satisfies the requirements of Rule 23(a). The members of the

  Settlement Class are so numerous that joinder is impracticable; there are questions of law or fact

  common to the proposed Settlement Classes; Plaintiff’s claims are typical of the claims of the

  Settlement Class; and Plaintiff and Class Counsel will fairly and adequately represent the interests

  of the Settlement Class.

         3.      The Settlement Class also satisfies the requirements of 23(b)(3) because this Court

  finds that issues of law and fact common to the proposed Settlement Class predominate over any

  issues affecting only individual members of the proposed Settlement Class, and that settlement of

  this action as a class action is superior to other means available for fairly and efficiently resolving

  the controversy.

         4.      Lastly, the class definition is sufficiently ascertainable such that an individual can




                                                2
Case 2:18-cv-14371-RLR Document 29 Entered on FLSD Docket 05/16/2019 Page 3 of 7



  ascertain whether he or she is in the Settlement Class based on objective criteria.

          5.       The Court finds that proposed Class Counsel are competent and capable of

  exercising their responsibilities, and that proposed Class Counsel and the proposed Class

  Representatives have fairly and adequately represented the interests of the Settlement Class. The

  Court appoints Daniel Bryson of Whitfield, Bryson & Mason, LLP; Gregory F. Coleman and

  Rachel Soffin of Greg Coleman Law PC; and Robert Ahdoot of Ahdoot & Wolfson, P.C., as Class

  Counsel for the proposed Settlement Class. Plaintiff Ellen Berman appointed as Class

  Representative for the Settlement Class, along with previously named plaintiffs of the related

  matters2 (Illinois Plaintiffs Patrick Sanchez, Mark Stauber and Sally Stauber, Jacob Ross-Demmin,

  and Jennifer Herrington, and California Plaintiffs Ryan Hindsman, Diana Miranda, and Vanessa

  Maryanski).

                                     Preliminary Approval of Settlement

          6.       The terms of the Settlement Agreement, including all exhibits thereto, appear to be

  in the range of reason and fair, reasonable, and adequate, and the Settlement Agreement is hereby

  preliminarily approved. This Order incorporates the Settlement Agreement, and terms used in this

  Order that are defined in the Settlement Agreement have the same meanings.

          7.       The Agreement provides comprehensive relief and monetary compensation to

  eligible members of the Settlement Class. It was entered into after arm’s-length negotiations by

  experienced counsel on behalf of the Settlement Class. There is no evidence of collusion or that

  the Class Counsel placed their interests above those of the Settlement Class. The material terms

  of the Settlement were agreed to prior to the Parties’ discussion of attorneys’ fees and expenses,


  2
   As explained in the Settlement Agreement, the parties have agreed to resolve all claims in this matter as well as
  two related actions: Hindsman, et al. v. General Motors LLC, Case No. 3:17-cv-5337, pending in the United States
  District Court for the Northern District of California (“California Action”), and Sanchez, et al. v. General Motors
  LLC, Case No. 1:18-cv-2563, pending in the United States District Court for the Northern District of Illinois .


                                                      3
Case 2:18-cv-14371-RLR Document 29 Entered on FLSD Docket 05/16/2019 Page 4 of 7



  and any attorneys’ fees and expenses awarded will be in addition to the relief provided to

  Settlement Class Members under the Settlement Agreement.

          8.      Pending further order of the Court, all litigation activity in this case unrelated to the

  settlement is hereby stayed. In the event that the Settlement Agreement is not approved by the

  Court or such approval is vacated on appeal, the litigation shall resume without prejudice to the

  Parties for having negotiated the settlement agreement upon joint application of the Parties to the

  Court to lift the stay.

          9.      The Court retains exclusive jurisdiction to consider all further matters arising out

  of or connected with the Settlement Agreement.

                                               Class Notice

          1.      The Settlement Agreement is attached as Exhibit A to Plaintiff’s Memorandum in

  Support of Preliminary Approval of the Class Action Settlement and Related Matters. The Court

  approves the proposed Class Notice that is submitted as Exhibit A to the Settlement Agreement.

          2.      The Court finds that the manner of mailing and dissemination of the Notices and

  related Settlement information as described in Part V of the Settlement Agreement and the

  Declaration of Richard Simmons of Analytics Consulting LLC constitutes the best practicable

  notice under the circumstances as well as valid, due and sufficient notice to all persons entitled

  thereto, and that the Notice Plan complies with the requirements of Fed. R. Civ. P. 23 and provides

  Settlement Class Members due process under the United States Constitution. The Class Notice is

  subject to further modification to insert the proper deadlines and as determined appropriate by the

  Settlement Administrator.

          3.      Promptly following      the entry of this Order, the Parties and Settlement

  Administrator shall prepare the final version of the Class Notice, incorporating into it the Fairness




                                                 4
Case 2:18-cv-14371-RLR Document 29 Entered on FLSD Docket 05/16/2019 Page 5 of 7



  Hearing date and the Objection and Opt Out deadlines based on the actual date determined by the

  Parties and the Settlement Administrator to be the Notice Commencement Date as set forth below.

         4.      The Notice Date is the date on which the Class Notice is disseminated to the Class.

  The Notice Date should occur no later than 30 days after the Settlement Administrator receives

  the Class list from IHS/Polk, or by the next following Business Day if the deadline falls on a

  weekend or legal holiday.

         5.      The Court appoints Analytics Consulting, LLC as the Settlement Administrator.

         6.      The fees and costs of the Settlement Administrator shall be paid by GM.

         7.      The Settlement Administrator shall implement the Parties’ Notice Plan which is set

  forth in the Declaration of Richard Simmons of Analytics Consulting LLC and described in Part

  V of the Settlement Agreement. The payment of fees and costs to the Settlement Administrator

  shall not be contingent upon any further action of the Court, including, without limitation, any

  decision on a Motion for Final Approval of the Settlement Agreement.

                                      Final Approval Hearing

         8.      The Court will hold a Final Approval Hearing on October 4, 2019 at 1:00 PM in

  Courtroom 1, on the Fourth Floor, of the United States District Courthouse at 701 Clematis Street,

  West Palm Beach, Florida, to determine the fairness, reasonableness, and adequacy of the

  proposed Settlement Agreement, and to determine whether the proposed Settlement should be

  finally approved, and final judgment entered thereon. At the Final Approval Hearing, the Court

  will also consider Class Counsels’ Motion for Approval of Attorneys’ Fees and Expenses and

  Named Plaintiff Service Awards. Any Settlement Class Member who follows the procedures set

  forth in the Settlement Agreement may appear and be heard at the Final Approval Hearing. The

  Final Approval Hearing may be continued without further notice to the proposed Settlement Class,




                                              5
Case 2:18-cv-14371-RLR Document 29 Entered on FLSD Docket 05/16/2019 Page 6 of 7



  except that Class Counsel shall cause any newly-established date and time for the Final Approval

  Hearing to be mailed to the class.

         9.      All objections and requests for exclusion from the proposed Settlement Class, as

  more fully explained in the Notices, shall be postmarked no later than [60] days after the Notice

  Commencement Date. Settlement Class Members wishing to make objections, file claims or

  exclude themselves from the Settlement Class and this Settlement must otherwise comply with the

  requirements set forth in the Class Notice.

         10.     Pending Final Approval,        no Settlement      Class Member, either directly,

  representatively, or in any other capacity (other than a Class Member who validly and timely elects

  to be excluded from the Settlement Class), shall commence, continue or prosecute against any

  Defendant any action or proceeding in any court or tribunal asserting any of the matters, claims,

  or causes of action that are to be released upon Final Approval pursuant to the Agreement, and are

  hereby enjoined from so proceeding. Upon Final Approval, all Settlement Class Members who do

  not previously file a timely notice of exclusion shall be forever enjoined and barred from asserting

  any of the matters, claims, or causes of action released pursuant to the Agreement, and any such

  Settlement Class Member shall be deemed to have forever released any and all such matters,

  claims, and causes of action as provided for in the Agreement.

         20. Class Counsel shall file with the Court their Motion for Final Approval of Settlement

  Agreement, including any motion for an award of attorneys’ fees and expenses and Named

  Plaintiff Service Awards, at least 14 days before the Final Approval Hearing.

         21. The Parties entered into the Settlement Agreement solely for the purpose of

  compromising and settling disputed claims. Defendants maintain that the class vehicles are free

  of defects and have at all times denied, and continue to deny, any wrongful act or omission alleged




                                                6
Case 2:18-cv-14371-RLR Document 29 Entered on FLSD Docket 05/16/2019 Page 7 of 7



  by Plaintiff or that they owe any liability of any sort to Plaintiff or any member of the Settlement

  Class. Nothing contained in the Settlement Agreement, in the documents relating to the Settlement

  Agreement, or in this Order shall be construed, deemed, or offered as an admission by any of the

  Parties, or by any member of the Settlement Class, for any purpose in any judicial or administrative

  action or proceeding, whether in law or in equity.

          22. If for any reason the Settlement Agreement ultimately does not become effective,

  Defendants’ conditional decision to not object to the certification of the Settlement Class shall be

  null and void in its entirety; this Order certifying a nationwide class shall be vacated; the Parties

  shall return to their respective positions in this Action as those positions existed immediately

  before the Parties executed the Settlement Agreement; and nothing stated in the Settlement

  Agreement or in this Order shall be deemed an admission or waiver of any kind by any of the

  Parties or used as evidence against, or over the objection of, any of the Parties for any purpose in

  this action or in any other action or proceeding of any kind.


          DONE AND ORDERED in Chambers, West Palm Beach, Florida, this 16th day of May,

  2019.

                                                        _______________________________
  Copies furnished to:                                  ROBIN L. ROSENBERG
  Counsel of Record                                     UNITED STATES DISTRICT JUDGE




                                                7
